Citation Nr: 1110134	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-25 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1.  Entitlement to an initial compensable rating for otitis media. 

2.  Entitlement to an initial rating in excess of 20 percent for residuals of left elbow fracture with valgus deformity.  


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 2005.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of November 2005 from the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which, among other things, granted service connection for the left elbow fracture, social phobia, and otitis media (claimed as sinusitis) and assigned a 10, 0, 0 percent evaluation accordingly.  

By way of procedural background, in an August 2009 supplemental statement of the case (SSOC), the RO separated the sinusitis and otitis media disorders and evaluated each separately as noncompensable.  An August 2009 rating decision increased the initial rating for social phobia to 30 percent disabling.  In a December 2009 decision, the Board increased the initial rating assigned for residuals of a left elbow fracture to 20 percent disabling and denied increased initial ratings for sinusitis and social phobia disorder.  At the same time, the Board remanded the issue seeking an initial compensable rating for otitis media.  A January 2010 rating decision implemented the Board's increased evaluation of 20 percent for residuals of left elbow fracture with valgus deformity.  In May and September 2010 correspondence, the Veteran indicated that he disagreed with the January 2010 rating decision and desired an increased rating for his left elbow.  To date, there has been no statement of the case issued with regard to this matter.
 
The Board notes that an August 2009 rating decision granted service connection for allergic rhinitis and assigned a noncompensable disability rating, effective June 15, 2009.  The Veteran has not appealed this matter and it is currently not before the Board.  

The issue of entitlement to an initial rating in excess of 20 percent for residuals of left elbow fracture with valgus deformity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran's otitis media is manifested by normal hearing; chronic suppurative otitis media, with the presence of either suppuration, polyps, or a mass has not been shown.  

CONCLUSION OF LAW

The criteria are not met for a compensable evaluation for otitis media.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.87, Diagnostic Codes 6200-6201, 6211 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2010).

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings. Id. at 126.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning different ratings assigned during different periods of the appeal as symptoms change).

Pursuant to 38 U.S.C.A. § 5107(b), VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that the preponderance of the evidence must be against the claim for the benefit to be denied).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has appealed the denial of an increased rating for otitis media.  His disability is rated noncompensable under 38 C.F.R. § 4.87, Diagnostic Code 6201.  Under 38 C.F.R. § 4.87, Diagnostic Code 6201, chronic nonsuppurative otitis media with effusion (serous otitis media) is rated based on hearing impairment.  

Under Diagnostic Code 6200, the maximum schedular rating is 10 percent for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  Complications to include hearing impairment, labyrinthitis, tinnitus, facial nerve paralysis, and bone loss of skull, are to be rated separately. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Here, an April 2005 VA examination of the tympanic membranes (TMs) showed evidence of fluid in the inner ear bilaterally.  The diagnosis was otitis media.  

Treatment records from Hampton VA Medical Center (VAMC) dated from 2006 to 2009 included a May 2006 physical examination record that revealed that the Veteran's right TM and external auditory canal were clear and the left ear canal was positive for wax.  In December 2006, the TM and external ear canal were clear, bilaterally.  

On June 2009 VA examination of the ears, the TMs were intact.  

On April 2010 VA examination, puretone thresholds for the right ear were 10, 5, 5, 5, and 25 decibels for 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  For the left ear puretone thresholds were 0, 5, 0, 15, and 15 decibels for the same respective frequencies.  The examiner noted that puretone audiometric results showed hearing that was within normal limits.  Speech recognition scores were 96%, bilaterally.  There were no hearing or ear-related complaints.  An otoscopic examination showed visible TMs bilaterally.  The Veteran did not report any problems with ear infections.  Tubes were never placed in his ears.  He did not note any conditions for which he had related complications.  The examiner specifically noted that there were no significant effects on the Veteran's occupation.  

The Board finds that despite the Veteran's diagnosis of otitis media, the April 2010 VA puretone audiometric results reveal that his hearing that is within normal limits.  In other words, he does not have hearing loss within the meaning of VA regulations.  See 38 C.F.R. § 3.385.  Accordingly, consideration of a separate evaluation for hearing loss is not warranted.  Furthermore, the VA examiner has indicated that the Veteran does not have any hearing or ear related complaints.  Under these circumstances, the Board finds that a compensable rating under Diagnostic Codes 6100 (hearing impairment) and 6201(nonsuppurative otitis media) is not warranted.  38 C.F.R. §§  4.85, Diagnostic Code 6100, 4.87, Diagnostic Code 6201 (2010).  

The Board has considered other potentially applicable codes, however, there is no indication in the medical evidence of record of suppuration, polyps, or a mass developing in the aural canal and a compensable rating under Diagnostic Code 6200 is not warranted.  Likewise as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull has not been shown, a separate rating under the appropriate applicable code is not warranted.  

Moreover, there is no competent evidence demonstrating that the service-connected otitis media disability is productive of symptomatology analogous to otosclerosis (Diagnostic Code 6202), peripheral vestibular disorders (Diagnostic Code 6204), Meniere's syndrome (Diagnostic Code 6205), loss of the auricle (Diagnostic Code 6207), malignant and benign neoplasms of the ear (Diagnostic Codes 6208 and 6209), or chronic otitis externa (Diagnostic Code 6210).  

The Board acknowledges the Veteran's belief that he should be entitled to a compensable rating for otitis media.  However, while competent to report on his symptomatology, the Veteran has not claimed any hearing or ear related complaints.   Additionally, he is not competent to provide medical opinions such as determining the level of hearing loss.  Here, the Board places great probative value on the physical examination findings completed during the current appeal which has provided sufficient objective findings of otitis media and hearing within normal limits.  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Fenderson and whether staged ratings should be assigned.  However, the Veteran's otitis media has not significantly changed during the course of the appeal and uniform rating is appropriate in this case.  At no time during the rating period has the disability exceeded the criteria for a noncompensable rating.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and a compensable rating must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Other Considerations

There is no basis for consideration of an extraschedular evaluation for the Veteran's service connected otitis media.  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  Here, the record does not show any hospitalization due to his disability.  The Veteran has not alleged and the record does not show that his otitis media has affected his employment.  Indeed, on April 2010 VA examination, the examiner specifically noted that there were no significant effects on the Veteran's occupation.  In this case, the schedular evaluation in is not inadequate.  A compensable rating is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  As such, extraschedular referral is not in order here.

In addition, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an initial or increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered as part of the claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not contended that he is unemployable due to his service-connected otitis media.  There also is no such indication from the record.  As such, consideration of TDIU as a component to the Veteran's claim of entitlement to an initial increased evaluation for otitis media is not warranted.

II.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this case, the Veteran was provided with an April 2006 notice letter addressing his service connection claim prior to the adjudication on appeal.  In January 2010 correspondence, he was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As this case concerns an initial evaluation and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran in failing to give adequate 5103(a) notice for the service connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8- 2003 (Dec. 22, 2003) (in which the VA General Counsel held that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has records corresponding to all treatment for the claimed disorder described by the Veteran, including VA treatment records.  Additionally, the Veteran was afforded a VA examination most recently in April 2010 that was fully adequate for the purposes of ascertaining the degree of disability resulting from the service-connected otitis media.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


ORDER

An initial compensable rating for otitis media is denied.  


REMAND

As it relates to the claim of entitlement to an initial rating in excess of 20 percent for residuals of left elbow fracture with valgus deformity, the Board notes that in a January 2010 rating decision, the RO implemented the Board's December 2009 decision that increased the rating to 20 percent disabling, but no higher.  In May and September 2010 correspondence, the Veteran requested a further review of the assigned evaluation for his left arm fracture and expressed a disagreement with the January 2010 rating decision.  A statement of the case has not been issued as it relates to this issue.  The Board is required to remand the case for issuance of the statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to an initial rating in excess of 20 percent for residuals of left elbow fracture with valgus deformity.  The issue should be certified to the Board only if a timely substantive appeal is received

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


